Citation Nr: 0328230	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an initial compensable evaluation for 
vitiligo.

3.  Entitlement to an initial compensable evaluation for low 
back pain.

4.  Entitlement to an initial compensable evaluation for 
pterygia and pinguiculae, both eyes.

5.  Entitlement to an initial compensable evaluation for 
maxillary sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to March 
1967 and from January 1972 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

As a preliminary matter, the Board observes that the veteran 
did not include the issue of entitlement to a compensable 
evaluation for sinusitis on his VA Form 9 submitted in 
October 1998.  Nevertheless, the Board accepts the veteran's 
representative's statement received in April 1999 as a timely 
substantive appeal of that issue.

The veteran did include the issue of entitlement to a 
compensable evaluation for duodenal ulcer on his VA Form 9.  
The Board finds that that statement constituted a timely 
Notice of Disagreement to the June 1998 rating decision.  
Therefore, the RO must issue a Statement of the Case as to 
the propriety of the evaluation for the duodenal ulcer.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).

Finally, the Board notes that the veteran has raised the 
issues of entitlement to service connection for a prostate 
disorder and an increased evaluation for his inguinal hernia 
in various correspondences.  The RO should clarify with the 
veteran whether he wishes to pursue these claims and, if so, 
complete the necessary development and adjudication.



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law and applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In the present case, the veteran was afforded a VA general 
medical examination in November 1997 and the examiner had no 
medical records available at that time.  The Board finds that 
the veteran should be afforded current and comprehensive VA 
specialty examinations in relation to his several claims.  
These examinations should be performed in conjunction with a 
review of the veteran's complete medical history.  A 
preliminary review of the record suggests that all relevant 
treatment records, particularly those from military 
hospitals, may not be currently associated with the claims 
file.

Finally, in a letter dated June 2001, the RO advised the 
veteran of the provisions of the VCAA.  However, the veteran 
was informed to send information or evidence within 60 days 
from the date of the letter.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30 day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30 day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that, notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
private, VA, and military hospital 
treatment records since the veteran's 
discharge from active service.

4.  The RO should schedule the veteran 
for the appropriate VA specialty 
examinations to ascertain the level of 
functional impairment attributable to his 
service-connected vitiligo, low back 
pain, pterygia and pinguiculae, maxillary 
sinusitis, and duodenal ulcer.  The 
examiners are requested to review all 
pertinent records associated with the 
claims.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners are 
requested to report complaints and 
clinical findings in detail.  The 
opinions should be supported by complete 
medical rationales and should identify 
the relevant facts relied upon.

5.  Then, the RO should schedule the 
veteran for the appropriate VA specialty 
examination to ascertain the nature and 
etiology of his claimed residuals of head 
injury.  The examiner is requested to 
review all pertinent records associated 
with the claim.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  Specifically, the 
examiner should opine whether it is at 
least as likely as not that any current 
residuals of head injury are related to 
the veteran's period of active service.  
The opinion should be supported by a 
complete medical rationale and should 
identify the relevant facts relied upon.

6.  Finally, the RO should readjudicate 
the veteran's claims and should issue a 
Statement of the Case regarding the issue 
of entitlement to an initial compensable 
evaluation for duodenal ulcer.  The RO 
should remain cognizant of the regulatory 
changes concerning the rating criteria 
for low back disorders, and of the 
necessity for staged ratings where 
warranted.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claims for 
benefits, a summary of the evidence 
pertinent to the issues on appeal, and 
the applicable law and regulations.  
After the appropriate period of time in 
which to respond has been provided, the 
case should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


